PCIJ_AB_58_PolishAgrarianReform_DEU_POL_1933-07-29_ORD_01_IM_03_FR.txt. 183

OPINION DISSIDENTE DE M. SCHÜCKING
ET DE M. LE JONKHEER VAN EVSINGA

Les soussignés ne peuvent pas se déclarer d’accord sur
l'ordonnance de la Cour.

Ils rappellent que lorsque, après la guerre mondiale, l’Alle-
magne fut obligée de céder à la Pologne une partie considé-
rable de son territoire habitée en grande partie par des
personnes de race allemande, la Pologne de son côté a accepté,
en agréant l'insertion de cette clause dans un traité avec les
Principales Puissances alliées et associées, les dispositions que
ces Puissances jugeraient nécessaires pour protéger en Pologne
les intérêts des habitants qui diffèrent de la majorité de la
population par la race, la langue ou la religion (art. 93 du
Traité de Versailles du 28 juin 19x09). L'engagement pris par
la Pologne fut mis en exécution par le Traité des Minorités
signé ce même jour. Ce traité prescrit l'égalité de traitement
des ressortissants polonais de la majorité et de ceux de la
minorité, et ce régime d'égalité est placé sous la garantie
de la Société des Nations. Le contrôle en est confié aux Membres
du Conseil de ia Société des Nations, auxquels il appartient,
le cas échéant, de porter leurs constatations devant le Conseil
ou la Cour permanente de Justice internationale (art. 7, 8 et
12 du Traité des Minorités). Des résolutions du Conseil de la
Société des Nations de 1920, modifiées à plusieurs. reprises,
prévoient des comités de minorités pris dans le sein du Conseil
qui s’occuperont des pétitions privées dans la sphère du régime
minoritaire.

Dans le cas présent, des infractions au Traité des Minorités
par l'application de la loi polonaise du 28 décembre 1925

concernant l'exécution de la réforme agraire — loi qui, d’après
le Membre du Conseil s'adressant à la Cour, n’est pas en elle-
même contraire au Traité des Minorités — ont fait l’objet

d’abord de pétitions privées, ensuite d’un recours au Conseil
par un de ses Membres, et enfin d’un recours à la Cour per-
manente de Justice internationale par ce même Membre (l’Alle-
magne).

La plainte du Membre du Conseil auprès de celui-ci a été
instruite d’une façon très approfondie par un comité composé
des représentants au Conseil de la Grande-Bretagne, de l'Italie
et du Japon, comité dont M. Nagaoka était le porte-parole.
Ce comité, dans une collaboration étroite avec le Membre

T2
184 OPINION DISSIDENTE DE MM. SCHUCKING ET V, EYSINGA

du Conseil qui avait signalé a celui-ci les infractions au Traité
des Minorités, d’une part, et avec la Pologne, d’autre part,
a consacré non moins de vingt et une réunions à l'affaire dont
il s’agit. Il ressort de son rapport que, pour ce qui concerne
le rythme de l'application de la réforme agraire dans les
voivodies de Posnanie et de Pomérélie, pour les majorités d’une
part et pour les minorités d’autre part, il a pu se baser sur
les données établies par un Comité de minorités, dans lequel
siégeaient les représentants de la Perse, de la Grande-Bretagne
et de l'Italie, et qui s'était occupé en 1930 et 1931 des péti-
tions susindiquées adressées à la Société des Nations par des
Polonais minoritaires.

Ces données démontrent pour la voïvodie de Posnanie que,
tandis que 65% de la superficie totale des terres appartenaient
aux majoritaires et 35% à la minorité allemande, la contribu-
tion a la réforme agraire de la majorité ne s'élevait pour
1926-1929 qu'à 40,9 %, et la contribution de la minorité alle-
mande à 50,1%. Les chiffres correspondants pour la voïvodie
de Pomérélie sont d’une part 30,3% et 60,7%, et d'autre
part 27,2% et 72,8%. De ces chiffres ressort une disproportion
considérable entre la superficie des terres fournies pour les buts
de la réforme agraire par les propriétaires membres de la majo-
rité, et celle des terres fournies par les membres de la minorité.

La conclusion du Comité de minorités de 1930-1931 fut que
cette disproportion, qui n'était pas conforme à l'égalité de
traitement prévue aux articles 7 et 8 du Traité des Minorités,
devrait disparaître. Lorsque le comité-Nagaoka dressa, à la
fin de 1932, son rapport au Conseil, il pouvait constater une
certaine amélioration, ce qui n’empécha pas que la dispropor-
tion au préjudice de la minorité allemande. se chiffrait encore
à 5.500 hectares dans la voivodie de Posnanie, et à 3.900
hectares dans la voïvodie de Pomérélie, donc un total pour
les deux voivodies de 9.400 hectares. Le comité-Nagaoka
proposait en conséquence une suspension de l'exécution des
listes dites nominatives antérieures jusqu'à ce qu'une recti-
fication totale de la disproportion constatée eût été obtenue,
c'est-à-dire que les 5.500 hectares dans la voivodie de Posnanie
et les 3.900 hectares dans la voivodie de Pomérélie, dont l’ex-
propriation effective serait ainsi suspendue, ne pourraient étre
effectivement expropriés que lorsqu’une telle expropriation
pourrait avoir lieu sans créer de nouveau une disproportion
entre la contribution a la réforme agraire des propriétaires
minoritaires et majoritaires. Il paraît clair que cette suspension
rétablirait après quelque temps l'équilibre entre la contribution
à la réforme agraire de la minorité et celle de la majorité, et
qu’elle ne paralyserait nullement l'exécution. de la loi polonaise
de. 1925; tout le résultat de la suspension serait que la
proportion normale des terres à fournir par les propriétaires

13
185 OPINION DISSIDENTE DE MM. SCHÜCKING ET V. EYSINGA

majoritaires serait rétablie avant que des propriétés de la
minorité participent de nouveau à la réforme agraire.

Les trois représentants du comité-Nagaoka n’ont pas caché
que la solution proposée par eux n'était pas en elle-même de
nature à donner pleine et entière satisfaction à tous et chacun
des cas individuels de propriétaires minoritaires dont l’expro-
priation, pour ainsi dire excessive, avait donné lieu à la dis-
proportion générale qu’il s'agissait de rectifier. Dans cet ordre
d'idées, le comité-Nagaoka pouvait dire que sa proposition
n'était pas strictement juridique. On sait du reste que le repré-
sentant du Membre du Conseil de la Société des Nations qui
avait signalé à l'attention du Conseil l'infraction au Traité des
Minorités a estimé ne pas pouvoir accepter la proposition de
ses trois collègues et a eu recours à l’autre organe de la Société
des Nations appelé à garantir la protection des minorités en
Pologne, savoir la Cour permanente de Justice internationale,
et ceci en vertu de l'alinéa 3 de. l’article 12 du Traité des
Minorités.

L'objet du différend qui se trouve soumis 4 la Cour est le
même que celui qui avait occupé le Comité de minorités du
Conseil de 1930 et 1931, et qui fut signalé en 1932 par un
Membre du Conseil à l'attention de celui-ci. Il s’agit toujours
d'infractions au préjudice de ressortissants polonais de race
allemande commises par les autorités polonaises dans l’exécu-
tion de la loi du 28 décembre 1925 sur la réforme agraire.
Cette exécution constitue une activité administrative continue.
Entre le moment où telle propriété minoritaire se trouve
placée sur une liste dite nominative et le moment où elle se
trouve exploitée par de nouveaux colons, peuvent s’écouler
plusieurs années. D'autre part, de nouveaux cas d’expropriation
sont mis régulièrement sur le chantier ; le comité-Nagaoka en
a connu que le Comité de minorités de 1930 et 1931 n'avait
pas connus, et il en est de même pour la Cour, qui se trouve
saisie de cas forcément inconnus au comité- Nagaoka. « L’en-
semble des questions soulevées », comme on lit dans la lettre
du Ig janvier 1932 par laquelle un des Membres du Conseil
saisit celui-ci en vertu de l’article 12, alinéa 2, du Traité des
Minorités (Journal officiel de la Société des Nations, 1932,
p. 1424), et «les infractions au Traité du 28 juin 1919, commises
au préjudice des ressortissants polonais de race allemande »
mentionnées dans la requête introductive, sont des dénomi-
nations indiquant le même courant composé d'actes individuels,
qui se développent lentement jusqu'à ce qu'ils soient entiére-
ment accomplis et auxquels se joignent continuellement de
nouveaux actes semblables. C’est ce courant dont le Membre
du Conseil croit pouvoir démontrer à la Cour le manque de
conformité avec le Traité des Minorités et qu’il tâche d’arréter

14
186 OPINION DISSIDENTE DE MM. SCHUCKING ET V. EYSINGA

par les mesures conservatoires demandées par lui en attendant
que l'arrêt de la Cour sur le fond soit prononcé. Les mesures
conservatoires auraient entre autres pour résultat de préve-
nir que telles expropriations commencées antérieurement par
l'inscription sur une liste nominative deviennent définitives,
éventualité qui n’est nullement hypothétique, comme le
démontrent les cas cités par l'agent allemand.

Cette manière d'envisager l’objet du différend ne saurait être
invalidée par une interprétation de la requête introductive qui
cherche sa force dans le fait de souligner le passé dans le
mot « commises », comme l'a fait l'agent polonais Vu le
caractère de continuité que revêtent les actes incriminés, les
soussignés sont d’avis que vouloir lire dans l’objet du difié-
rend, tel qu’il a été indiqué dans la requête introductive, une
séparation nette entre des faits accomplis, d’une part, et des
faits futurs, d’autre part, dénature singulièrement le sens
clair de la requête. Il est, du reste, tout à fait inacceptable
de lire la requête introductive dans ce sens que le Membre du
Conseil qui croit devoir signaler à la Cour lillégalité de cer-
taines inscriptions antérieures sur les listes nominatives, aurait
voulu ne pas soutenir lillégalité de toute mesure future en
vue de la réalisation de l’expropriation déjà commencée.

En introduisant la requéte sur le fond, le Membre du
Conseil en question se trouvait en présence de deux faits,
dont l'importance ne saurait être sous-estimée en vue de la
question de l'opportunité de la demande en indication de
mesures conservatoires. D’abord, lé rythme de l'exécution
de la loi de 1925 sur la réforme agraire avait été tellement
ralenti que, même si les autorités polonäises avaient voulu
faire tout le possible pour rétablir au plus tôt l'équilibre entre
la contribution à la réforme agraire, d’une part, de la majorité
et, d'autre part, de la minorité, ce rétablissement aurait néces-
sité un bien long laps de temps. En effet, tandis que l’article 11
dé la loi prévoit pour l'année 1933 une superficie devant
être parcellée de 200.000 hectares, ce chiffre est très loin
d'avoir été atteint en réalité, et la liste nominative publiée
par le Gouvernement polonais lé 31 mars 1933 ne porte que
sur 2.475 hectares.

Et, d’autre part, le Membre du Conseil qui a saisi la Cour
se trouva en présence du fait que l’année 1933 n’accuse pas
une amélioration de l'équilibre. Les soussignés rappellent à
cet égard que, d’après les observations orales de l'agent
15
187 OPINION DISSIDENTE DE MM. SCHUCKING ET V. EYSINGA

polonais à la séance publique du 19 juillet 1933, la contribu-
tion de la propriété polonaise et de la propriété allemande à la
réforme agraire en 1933 se présente ainsi, compte tenu du
morcellement volontaire: dans la voïvodie de Posnanie, la
propriété polonaise contribue potr 65,2% ; la propriété alle-
mande contribue pour 348%; dans la Pomérélie, la pro-
priété polonaise pour 39,8%, la propriété allemande pour
60,2 %. Il ressort de ces chiffres que, si les pourcentages pour
l'année 1933 sont conformes aux pourcentages de la superficie
totale des terres appartenant, d’une part, à la majorité et,
d’autre part, à la minorité, et s'ils sont même ‘un tout petit
peu à l'avantage de la minorité, il n’en est pas moins vrai
que, pratiquement, l’année 1933 ne contribuera en rien au
rétablissement de l'équilibre, et que, par conséquent, la
Pologne ne fait pratiquement rien dans cette année pour
assurer la rectification qualifiée comme nécessaire par le
Comité de minorités du Conseil de 1930 et 1931.

En présence, d'une part, de ce manque de collaboration
en vue de réaliser le rétablissement de l'équilibre indispensable
pour l'égalité de traitement que désire le Traité des Mino-
rités, et constatant, d’autre part, que des propriétés mino-
ritaires portées antérieurement sur les listes nominatives
continuent à être soumises à l’expropriation, que, par consé-
quent, les infractions au Traité des Minorités se poursuivent,
tandis que le rythme ralenti de l'exécution de la réforme
agraire rend déjà difficile le rétablissement de l'équilibre éntre
minorité et majorité, le Membre du Conseil dont il s’agit
demande à la Cour d'indiquer comme mesure conservatoire,
en vertu de l'article 47 du Statut, une même suspension que
le comité-Nagaoka du Conseil avait proposée en décembre
1032 comme solution définitive des infractions signalées.

Les soussignés estiment que la Cour se trouve, en effet,
en présence d'un cas typique dans lequel des mesures sont
tout à fait à leur place pour conserver les droits de la mino-
rité allemande en Pologne. Ils estiment que, grâce à de sèm-
blables mesures conservatoires, la réparation de ces droits
sous la forme de leur conservation, de préférence à la simple
indemnisation, serait singulièrement favorisée. Ils sont même
d'avis qu'au cas où les mesures conservatoires n'auraient pas
été demandées par un Membre du Conseil, la Cour aurait
dû les indiquer d'office, conformément aux pouvoirs que lui
confère l’article 41 du Statut (voir aussi l’article 57 du Règle-
ment de la Cour).

Les soussignés estiment également que, avant que la Cour
puisse se prononcer dans un sens quelconque à l'égard de la
demande d’un Membre du Conseil en indication de mesures

T6
188 OPINION DISSIDENTE DE MM. SCHÜCKING ET V. EYSINGA

conservatoires, lorsque ce Membre s’est adressé à la Cour en
“vertu de l’article 12 du Traité des Minorités, celle-ci devrait
d’abord se prononcer sur la question de savoir si une requête
en vertu de l'alinéa 3 de l’article 12 précité peut donner
légitimement lieu à- une telle demande en indication de
mesures conservatoires. La Pologne l’a contesté; après mûre
réflexion, les soussignés ne partagent pas cette manière de
voir, mais ils sont d’avis qu'il n’est pas nécessaire, dans la
présente opinion dissidente, d'approfondir cette question.

(Signé) W. SCHÜCRING.

( » ) v. Eysinea,

17
